 

EXHIBIT 10.1

 

MEMORANDUM OF UNDERSTANDING

 

This Memorandum of Understanding, effective as of January 22, 2008, is entered
into among the Special Litigation Committee of the Board of Directors of Monster
Worldwide, Inc. (the “Monster SLC”), Monster Worldwide, Inc. (“Monster” or the
“Company”), and Andrew J. McKelvey (“McKelvey”; each a “Party” and collectively
the “Parties”), by and through their respective undersigned attorneys.

 

WHEREAS, the Monster SLC has conducted an extensive investigation regarding the
claims and potential claims arising from or relating to the allegations
contained in two consolidated shareholder derivative actions, In re Monster
Worldwide, Inc. Derivative Litigation, 06-108700, pending in the Supreme Court
of the State of New York in New York County (the “State Action”), and In re
Monster Worldwide, Inc. Stock Option Derivative Litigation, 06-cv-04622, pending
in the U.S. District Court for the Southern District of New York (the “Federal
Action”; collectively the “Derivative Actions”);

 

WHEREAS, the Derivative Actions allege, inter alia, that certain actions taken
or not taken by current and former officers and directors with respect to
Monster’s historical stock option practices constituted breaches of fiduciary
duties and related state law causes of action, violations of Sections 10(b) and
14(a) of the Securities Exchange Act of 1934, and unjust enrichment;

 

WHEREAS, Company has investigated claims other than those asserted in the
Derivative Actions that the Company may have against McKelvey arising out or

 

--------------------------------------------------------------------------------


 

relating to the litigations captioned In re Monster Worldwide, Inc. Securities
Litigation, 07 CV 2237 (S.D.N.Y.) (JSR), and Taylor v. Monster Worldwide, Inc.
et al., 06 CV 8322 (S.D.N.Y.)(AKH);

 

WHEREAS, the Parties wish to resolve fully and finally, without further burden
and expense, all disputes and controversies between them relating to or arising
from the conduct alleged in the Derivative Actions, and wish to do so without
admitting the merits of any claim or allegation by any Party;

 

NOW THEREFORE, the Parties have agreed in principle, as follows:

 

1.        The Parties have reached an agreement providing for the settlement of
the Company’s claims and potential claims arising from or relating to the
allegations contained in the Derivative Actions and all other potential claims
or causes of action set forth in paragraph 11 herein on the terms and subject to
the conditions set forth below in this Memorandum of Understanding (“Memorandum
of Understanding”).

 

2.        The Parties will act in good faith and use reasonable efforts to agree
upon and execute (a) a settlement agreement in accordance with the terms set
forth in this Memorandum of Understanding (the “Settlement Agreement”) and
(b) such other documentation as may be required to obtain Final Court Approval
of the Settlement Agreement, including any papers necessary to obtain dismissal
of any claims alleged against McKelvey in the Derivative Actions with prejudice
on the merits.  As used herein, “Final Court Approval” means that the Court
before which the State Action is pending has entered any necessary approval
order and that such order is finally affirmed on appeal in all material respects
or is no longer subject to appeal and the time for any petition for reargument,
appeal or review, by certiorari or otherwise, has expired.

 

 

2

--------------------------------------------------------------------------------


 

3.        Subject to any limitations imposed by agents of the United States
Government, McKelvey shall, to the extent of his knowledge and recollection and
to the best of his belief, provide the Monster SLC and Monster with full,
complete, and truthful cooperation, as reasonably required by the Monster SLC
and the Company.  Nothing in this paragraph shall be construed to limit any
party from complying with legal obligations, asserting any legal rights or
privileges, or responding to any request for information or inquiry as part of a
legal proceeding or regulatory process in a truthful manner.  The Monster SLC
and Monster will adjourn any request for cooperation if McKelvey provides a
reasonable basis to believe that the requested cooperation would interfere with
his ability to defend against any regulatory, civil, criminal, or any other
proceeding, related to the subject matter of the Derivative Actions.

 

4.        Within ten (10) days of the execution of the Settlement Agreement,
McKelvey will transfer to the Company’s counsel, Dechert LLP (“Dechert”), by
certified check or wire transfer the sum of $8 million (Eight Million Dollars)
(the “Settlement Amount”) to be deposited into a Dechert attorney escrow
account.  Within three (3) business days of Final Court Approval, Dechert will
transfer the $8 million (Eight Million Dollars), plus all interest accrued
thereon, to the Company by certified check or wire transfer.  If Final Court
Approval is denied, the Company will return the $8 million and all accrued
interest thereon to McKelvey.

 

5.        Within five (5) days of the execution of the Settlement Agreement,
McKelvey will execute a  conversion notice, in the form of Exhibit A, to convert
(the “Conversion”) all of the issued and outstanding shares of Class B Common
Stock, $.001 par value per share (the “Class B Stock”) of the Company held by
McKelvey into shares

 

 

3

--------------------------------------------------------------------------------


 

of  Common Stock, $.001 par value per share (the “Common Stock”), of the Company
and will deliver such executed document (the “Executed Conversion Document”) to
Dechert as escrow agent.  The effect of the Conversion shall be the
extinguishment of any supervoting rights presently held by McKelvey pursuant to
his ownership of shares of Class B Stock.  The Conversion shall be effective on
the date on which the last of the following has occurred (the “Effective
Conversion Date”): (a) Final Court Approval has been issued or granted; (b) the
Executed Conversion Document has been delivered to the Company; and (c) all of
the certificates representing the shares of Class B Stock have been delivered to
the Company.  Within three (3) business days of Final Court Approval, Dechert
shall release the Executed Conversion Document from escrow and deliver it by
hand to the Company.

 

6.        If, at any time after the Settlement Agreement is executed, McKelvey
is in possession of the certificate(s) representing all of the shares of Class B
Stock, he shall promptly (and in any event within five (5) business days)
surrender and deliver such certificates to the Company in exchange for the
simultaneous delivery by the Company to him of certificates representing an
equal number of shares of Common Stock.  If, however, at the time of Final Court
Approval, the certificate(s) representing all of the shares of Class B stock are
in the possession of Morgan Stanley, McKelvey will take all reasonable steps,
including providing written instruction to Morgan Stanley, to facilitate the
immediate delivery by Morgan Stanley of the Class B certificates to the Company
in exchange for the simultaneous delivery by the Company to Morgan Stanley of
certificates representing an equal number of shares of Common Stock.  To
facilitate the exchange with Morgan Stanley, McKelvey agrees that he shall,
within five (5) days of

 

 

4

--------------------------------------------------------------------------------


 

executing the Settlement Agreement, execute written instruction to Morgan
Stanley authorizing the foregoing exchange in the form appearing as Exhibit B to
this Memorandum of Understanding.  McKelvey will use good faith efforts and take
all actions reasonably necessary to obtain Morgan Stanley’s Acknowledgement and
Agreement to the written instruction and thereafter agrees that the written
instruction shall be held in escrow by Dechert pending Final Court Approval. 
Upon Final Court Approval, Dechert shall release the written instruction from
escrow in order to fulfill the requirements of this paragraph.

 

7.        From the date hereof through the Effective Conversion Date, McKelvey
hereby agrees that (a) he shall be entitled to vote one-tenth of the shares of
all of the Class B Stock beneficially owned by him in any manner he desires and
(b) the remaining nine-tenths of the shares of Class B Stock  beneficially owned
by him (the “Relinquished Voting Shares”) shall be voted in the same
percentage(s) as the aggregate votes cast by the holders of shares of Common
Stock  (other than McKelvey).  McKelvey’s entitlement to vote only one-tenth of
the shares of all of the Class B Stock beneficially owned by him shall not be
affected by McKelvey’s failure to surrender to the Company after Final Court
Approval the certificates representing each of the shares of Class B Stock. 
McKelvey’s entitlement to cast only one-tenth of the shares of all of the
Class B Stock beneficially owned by him shall remain in effect until the
Effective Conversion Date.  If the Company fails to act in good faith and use
reasonable efforts to agree upon and execute a Settlement Agreement in
accordance with the terms set forth in this Memorandum of Understanding or if
Final Court Approval is denied, and McKelvey has complied in good faith with his
obligations under this agreement, McKelvey’s

 

 

5

--------------------------------------------------------------------------------


 

entitlement to cast only one-tenth of the shares of all of the Class B Stock
beneficially owned by him and the corresponding proxy granted herein shall
terminate.

 

8.        To effectuate Paragraph 7, McKelvey hereby grants to the Chief
Executive Officer of the Company a proxy to vote the Relinquished Voting Shares
on any matter presented to the holders of Common Stock for their vote, approval,
waiver or consent (other than matters to which the holders of Class B Stock are
not entitled to vote) in the same percentage(s) as the aggregate votes cast by
the holders of shares of Common Stock (other than McKelvey) on such matter. 
Such proxy is coupled with an interest, is perpetual and is irrevocable (unless
terminated as set forth in paragraph 7 above), and bestows on the Chief
Executive Officer of the Company full power to vote and act for McKelvey with
respect to the aforementioned matters.

 

9.        McKelvey hereby revokes any and all previous proxies granted with
respect to the Relinquished Voting Shares.  McKelvey represents and warrants
that he has not entered into any voting agreement or voting trust, or made any
other agreement, or issued, granted or given a proxy with respect to the
Relinquished Voting Shares that is currently in effect (or upon the happening of
an event or the passage of time or both will be in effect).  McKelvey agrees,
unless and until this Memorandum of Understanding is terminated, not to:
(a) grant any other proxy or power of attorney, enter into or make any voting
arrangements with respect to the Relinquished Voting Shares, other than as
provided for in this Memorandum of Understanding; or (b) pledge, enter into any
other forward contract (including any amendment, restatement or modification of
the existing prepaid forward contract with Morgan Stanley) or otherwise convey
any interest in the Class B shares to any person, unless and until McKelvey has
provided the

 

6

--------------------------------------------------------------------------------


 

Company with a letter signed by the proposed counterparty in a form
substantially similar to Exhibit B hereto, in which the proposed counterparty
agrees, upon receipt of a written request from the Company in accordance with
the terms of the Settlement Agreement, to deliver immediately the Class B
certificates to the Company in exchange for the simultaneous delivery by the
Company to it of certificates representing an equal number of shares of Common
Stock.  McKelvey represents and warrants that he has all necessary power,
authority and capacity to grant the proxy and undertake the other obligations
set forth in this Memorandum of Understanding.

 

10.      The Monster SLC will use best efforts to seek prompt dismissal of the
Federal Action as against McKelvey consistent with the terms of this Memorandum
of Understanding (“Federal Dismissal”).  If the Federal Action nonetheless
proceeds, Monster will advance legal fees and expenses in connection with
McKelvey defending that Action to the extent permissible by law, based on his
undertaking to repay such amounts if it is later determined that he is not
legally entitled to be indemnified by the Company.  Nothing herein alters any
rights that McKelvey may have for advancement of legal fees or indemnification
under Delaware law or other agreement, including but not limited to any
indemnity agreement with the Company, except that McKelvey hereby agrees to
waive any indemnification rights he may have with respect to fees and expenses
incurred in connection with his retention of any entity retained to provide him
with advice with respect to communications strategy or public relations.  In
addition, McKelvey hereby acknowledges that hereinafter he is not entitled to
indemnification from the Company with respect to legal and other fees and
expenses incurred in connection with his September 2007 prepaid forward
contracts relating to his shares of

 

 

7

--------------------------------------------------------------------------------


 

Class B Stock.  McKelvey further agrees to reduce his indemnification demands by
$10,000, which represents previously incurred fees and expenses related to his
prepaid forward contracts.

 

11.      The Settlement Agreement shall include language as negotiated by the
Parties providing mutual releases of the claims and causes of action, or
potential claims or causes of action, arising from or relating to the
allegations in the Derivative Actions, whether such claims are known or
unknown.  In addition, the Company shall release any claims whatsoever that the
Company may have against McKelvey arising out of the grant, or the proposed
grant, by the Company of any stock options, including, but not limited to, the
following individuals: Ted Button, Gerard Roeting, Steve Szalczinger, and Jim
Wolfe.  The Company shall also covenant not to seek from McKelvey any
contribution or damages that the Company might otherwise claim against McKelvey
in connection with the litigations captioned In re Monster Worldwide, Inc.
Securities Litigation, 07 CV 2237 (S.D.N.Y.) (JSR), and Taylor v. Monster
Worldwide, Inc. et al., 06 CV 8322 (S.D.N.Y.) (AKH), or any other action arising
out of or relating to the allegations in the Derivative Actions.  The Company
shall release McKelvey from all other potential claims or causes of action
relating to any subject matter whatsoever except for potential claims or causes
of action currently unknown to the Company’s Board of Directors that involve
intentional, fraudulent, or criminal conduct.

 

12.      The Settlement Agreement contemplated by this Memorandum of
Understanding will become effective upon : (a) a final settlement between
McKelvey and the United States Securities and Exchange Commission (“SEC”) that
resolves all SEC claims against McKelvey arising out of the allegations made in
the Derivative Actions

 

 

8

--------------------------------------------------------------------------------


 

has been approved by the Court or tribunal in which the proceeding has been
filed; and (b) Final Court Approval is obtained in the State Action, including
approval of the mutual releases described in Paragraph 11 above.

 

13.      The Parties agree to act in good faith and use reasonable efforts to
achieve Final Court Approval, Federal Dismissal, and to cause the timely
occurrence of all events, transactions, or other circumstances described
herein.  In addition, the Parties agree to make good faith efforts to coordinate
the public announcement or disclosure of this Memorandum of Understanding and/or
the Settlement Agreement contemplated by the Memorandum of Understanding at a
mutually agreeable date and time, except that nothing herein shall preclude the
Company from making whatever announcements it concludes in good faith it is
required to make by law.

 

14.      The Parties represent and warrant that they, with the benefit of
professional advice from their attorneys, have fully informed themselves of the
contents, terms and conditions of this Memorandum of Understanding, and that
each of the attorneys executing this Memorandum of Understanding has been duly
empowered and authorized to do so.

 

15.      This Memorandum of Understanding shall be governed by, construed, and
interpreted in accordance with the laws of the State of New York, without regard
to conflict of laws principles.

 

16.      Neither the existence of this Memorandum of Understanding, nor the
Settlement Agreement contemplated herein, nor the provisions contained in either
shall be deemed a presumption, concession or admission by any Party, and shall
not be

 

 

9

--------------------------------------------------------------------------------


 

interpreted, construed, deemed, invoked, offered or received in evidence or
otherwise used by any person in any action or proceeding.

 

17.      This Memorandum of Understanding constitutes the entire agreement
between the Parties as to the subject matter hereof, and may not be amended nor
any of its provisions waived except by a writing signed by all of the
signatories hereto.

 

18.      This Memorandum of Understanding shall be binding upon and inure to the
benefit of the Parties and their respective agents, executors, heirs,
successors, and assigns, subject to the conditions set forth herein.

 

19.      This Memorandum of Understanding may be executed in one or more
counterparts, all of which taken together shall constitute one agreement.

 

IN WITNESS WHEREOF, the parties have executed this Memorandum of Understanding
effective as of the date set forth below.

 

DATED:

January 22, 2008

 

New York, New York

 

 

 

/s/ Steven F. Reich

 

/s/ Gandolfo V. DiBlasi

 

Steven F. Reich

Gandolfo V. DiBlasi

Manatt Phelps & Phillips, LLP

Stacey R. Friedman

7 Times Square

SULLIVAN & CROMWELL LLP

New York, New York 10036

125 Broad Street

(212) 830-7196

New York, New York 10004

 

(212) 558-4000

Counsel to Andrew J. McKelvey

 

 

Counsel to the Special Litigation

 

Committee of Monster Worldwide, Inc.

 

 

/s/ David S. Hoffner

 

 

Andrew J. Levander

 

David S. Hoffner

 

DECHERT, LLP

 

30 Rockefeller Plaza

 

New York, New York 10112

 

(212) 698-3500

 

 

 

Counsel to Monster Worldwide, Inc.

 

 

 

 

10

--------------------------------------------------------------------------------